 In the Matter of MIDWEST SCREW PRODUCTS COMPANY, EMPLOYERandMIDWEST SCREW PRODUCTS EMPLOYEES ASSOCIATION (INDEPENDENT),PETITIONERCase No. 14-RC-790.-Decided October 19, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ralph E.Kennedy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer Within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.''I International Association of Machinists,District No. 9, herein called the Intervenor,contends that a contract covering all the Employer's production and maintenance em-ployees, executed by the Employer, the Intervenor, and Building Service Employees Union,Local No. 50, A. F. L., herein called Local 50, is a bar to this proceeding.The contract,executed on October 22, 1945, together with a supplemental agreement executed on No-vember 24,1945,was to continue in effect for a period of 12 months and provided forautomatic annual renewal thereafter,in the absence of 30 days' written notice by eitherparty of intention to amend or cancel the agreement.On September 16, 1946,more than'30 days before the first anniversary date of the contract,the Intervenor served writtennotice upon the employer that it desired to open the agreement and to discuss and amendcertain of its provisions.Negotiations for a new contract, commenced pursuant to saidnotice, continued regularly between that date and November 12, 1946,when an impassewas reached and the Intervenor called a strike.More than 2 years later,on June 29.1949, the Petitioner filed the instant petition.It is clear that the notice served by the Intervenor upon the Employer more than 30days before October 22,1946, the automatic renewal date of the contract,opened the con-tract for all purposes.As the September 16, 1946, notice effectively forestalled automaticrenewal, the contract does not constitute a bar to this proceeding.Matter ofBrunswickBalke Collender Company,81 N. L. R. B.877; Matter of C. A. Swanson and Sons,81N. L. R. B. 321.86 N. L. R. B., No. 89.643 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees employed at the Em-ployer's St. Louis, Missouri, plant, excluding general office, clerical,and professional employees, guards, and supervisors as defined inthe Act.5.The determination of representatives :The Petitioner and the Employer contend that approximately 54production employees on strike have been permanently replaced andare therefore ineligible to vote under the terms of the amended Act.The Intervenor asserts that they are the only employees eligible.On November 12, 1946, because of an impasse in contract negotia-tions between the Intervenor and the Employer, the former called astrike.The strike, which is still in effect, clearly was and is an "eco-nomic strike."Although production operations at the plant ceasedwhen the strike got under way, they were resumed on January 6, 1947.On that date, the Employer began operations with 6 employees.FromMarch 14, 1947, about 2 months after the plant was reopened, untilApril 23, 1948, the Employer's production and maintenance comple-ment fluctuated from 22 to 38 employees, the latter number consti-tuting the highest peak since the strike began.2On July 22, 1949, 3weeks before the hearing, there were 28 employees.The Employer'spresident testified that, because of a business recession in the machinescrew products manufacturing industry, he considers the Employer'spresent complement normal. for its current volume of business.Hefurther testified that if business continued to recede, the Employerwould be required to lay off some of the replacement workers.Only one striker applied for reinstatement; he was reinstated.All replacement workers were obtained by the Employer as a resultof "blind advertisements" in the St. Louis newspapers.Applicantsfor replacement positions executed the same forms that the Employerused before the strike and, if the Employer found that they qualifiedand possessed acceptable recommendations, they were employed.Upon being hired, all replacements were told about the strike andthat they were being hired as permanent employees.In view of all the foregoing, it is clear that all the strikers' positionswere permanently filled by April 23, 1948. Because the strike hereinvolved is an economic one, none of the strikers were entitled to rein-statement after that date, long since past.'We therefore find that2During May and June 1948 and January 1949, the Employer's complement againtotaled 38.8Matter of Belmont Radio Corporation(Supplemental Decision), 83 N. L. R. B. 45, andcases cited therein. MIDWEST SCREW PRODUCTS COMPANY645they are not eligible to vote in the election hereinafter directed .4Weshall follow our usual practice as to the eligibility date for voters inthe election.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Midwest Screw Products Employees Association (Independent) ;or by International Association of Machinists, District No. 9, or byneither.Matterof Pipe MachineryCompany,79N. L. R. B.1322.See alsoMatterof BelmontRadio Corporation,supra;Matter of TrianglePublications,Inc.,StationTVFIL-TV,80N. L. R. B.835; andMatter of Solar Electric Corporation,80 N. L.R. B. 43.Any participantin the electiondirectedherein may,upon its prompt request to, andapprovalthereof by,the Regional Director,have its name removed from the ballot.867351-50-vol. 86-42